Citation Nr: 0631897	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  02-01 397	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right fifth metacarpal. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic service 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969, including service in Vietnam from 1968 to 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

In March 2002 the veteran appeared at the Jackson, 
Mississippi RO and testified at a videoconference hearing 
before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of that hearing is of record.  

In August 2003 the Board remanded the case for further 
development, including verification of in-service stressors 
and acquisition of compensation and pension (C&P) 
psychiatric and orthopædic examinations.  The reports of the 
ensuing examinations have been made a part of the record.


FINDINGS OF FACT

1.  The fracture of the right fifth metacarpal of the 
veteran's right hand was first identified many years after 
the veteran's release from service, is not shown to be 
related to any incident of service, and is not productive of 
any functional impairment or residual disability.

2.  The veteran's claim was filed after October 31, 1990, 
and the most recent psychiatric diagnoses are as follows:  
alcohol dependence; anxiety disorder, not otherwise 
specified; and dysthymic disorder.

3.  An anxiety disorder and a dysthymic disorder were first 
manifested many years after the veteran's release from 
service, and are not shown to be related to any incident of 
such service.


CONCLUSIONS OF LAW

1.  The requirements for service connection for residuals of 
a fracture of the right fifth metacarpal are not met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2005).

2.  An acquired psychiatric disability was not incurred in 
or aggravated by the veteran's military service.  38 
U.S.C.A. §§ 105, 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.301, 3.303 (2005).

3.  Service connection for alcohol disease is precluded as a 
matter of law.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 
3.301(a); VAOPGCPREC 2-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty while in active military service.  38 U.S.C.A. §, 1110; 
1112; 38 C.F.R. §§ 3.303, 3.304.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); accord Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment.  38 C.F.R. 
§ 3.304(b).

Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required.  
38 C.F.R. § 3.159.

With respect to claims filed after October 31, 1990, service 
connection may not be granted for alcohol abuse on the basis 
of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 
1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  Compensation 
is precluded for (a) primary alcohol abuse disabilities (an 
alcohol abuse disability arising during service from 
voluntary and willful drinking to excess), and (b) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  Id.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it 
is meant that an approximate balance of positive and 
negative evidence exists which does not satisfactorily prove 
or disprove the claim.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


I.  Entitlement to Service Connection for Residuals of a 
Fracture of the Right Fifth Metacarpal

Background.  The veteran claims that his right hand was 
injured while in Vietnam.  During his March 2002 Board 
hearing he testified that he injured his hand when he fell 
off of his bunker during an explosion that occurred when his 
base was being attacked by enemy troops.  He stated that he 
arrived in Vietnam in August 1968 and that the incident 
probably occurred that same month.  He then testified that 
the incident happened about four or five months after his 
arrival in Vietnam.  He said that his first duty station in 
Vietnam was Phu Bai, and that he was transferred from Phu 
Bai to Nha Trang.  He also testified that he wore a cast on 
his hand for about six months, and said that he had never 
had a broken bone prior to his entry into service.  

Analysis.  Service department records advise of an enemy 
initiated mortar attack on the Nha Trang Air Base on 
September 21, 1968.  According to an Operational Report 
(OR), "Nha Trang was the documented main base area location 
for the 148th S and S Co."  Although service personnel 
records reflect that the veteran was assigned to the 148th 
Supply and Service Company in Vietnam on September 14, 1968, 
the veteran testified that he was at Phu Bai with the 585th 
Transportation Unit at the time of the injury to his right 
hand.  The record contains no evidence that substantiates an 
attack at the time and location alleged by the veteran.

Service medical records (SMRs) contain no record of a 
fracture of the right fifth metacarpal or treatment 
therefore; however, the Board notes that the veteran 
reported a broken bone at the time of his discharge 
examination.  This is juxtaposed to enlistment examination 
records, which contain no findings of any broken bones, and 
no report of broken bones made by the veteran.  
Nevertheless, the examiner who reviewed the veteran's 
history of a broken bone when he was examined for release 
from service in 1969 indicated that the broken bone referred 
to by the veteran occurred prior to military service.  

X-rays taken in conjunction with C&P examinations done in 
March 1999 and again in April 2005 reveal a "healed fracture 
in the mid-third of the shaft of the fifth metacarpal with 
slight dorsal angulation."  However, the examiner found no 
functional impairment caused by the old fracture.  According 
to the examiner, the veteran has full range of motion in the 
fingers of the right hand and can oppose the tips of his 
fingers to the distal palmar crease.  The examiner added 
that "there is no malrotation of the fifth finger," and that 
the veteran "has good sensation and circulation in it."

During the April 2005 C&P examination the veteran reported 
cramping in the right hand with weather change and pain with 
heavy lifting; however, he admitted that the healed fracture 
does not interfere with his work or recreation.  He also 
reports that he takes no medication for it, and that he can 
do activities of daily living.  Physical examination found 
the right fifth knuckle to be slightly shortened as compared 
to the left fifth knuckle.  Examination also revealed "mild 
to moderate angulation in the distal portion of the right 
fifth metacarpal;" however, the examiner states that it is 
nontender, and adds that there is no false motion present.  
According to the examiner, there is "no objective evidence 
of weakness, incoordination, fatigability, or loss of 
motion."  The examiner also reports that the veteran has 
"good sensation and capillary return in the fifth finger;" 
that "the skin is not fixed to the underlying fracture;" and 
that there is "no pain with motion and repetitive motion did 
not change his range or symptoms."  Although the examiner 
noted x-rays findings of "about 20 degrees of dorsal 
angulation," he stated that he was "unable to estimate the 
range of motion [or] amount of pain or functional capacity 
during a flareup without resorting to pure speculation."  In 
any event, the examiner concluded that the veteran "has no 
residual disability as a result of this fracture."  

In addition to the complete lack of in-service treatment 
records for an injury to the right fifth metacarpal, the 
record contains no evidence of any post-service treatment 
for the residuals of said injury.  

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  Here, while there are ascertainable 
residuals reflecting that the veteran did sustain a fracture 
of his right fifth metacarpal, the medical evidence reflects 
that there is no residual impairment or disabling residuals.  
Although the evidence confirms that the veteran's right 
fifth metacarpal was previously broken at some time or 
another, the record contains no evidence of any such injury 
or treatment during service.  Additionally, the record also 
contains no evidence of the alleged attack which the 
veteran's claims occasioned the fracture of his finger.  
Accordingly, service connection for residuals of an old 
fracture to the right fifth metacarpal must be denied


II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, to include PTSD

Background.  The veteran also claims that he suffers from a 
"nerves disorder" as a result of his service in Vietnam.  He 
report that he is "nervous all the time;" has "repeated 
instances of sometimes just talking with someone and have 
lapse[s] of memory;" and "just don't know half time what [he 
is] doing."  He adds that his mind "comes and goes" and that 
he "can't concentrate."

Analysis.  The evidence shows that the veteran was diagnosed 
during a March 1999 C&P examination with an anxiety 
disorder; however, this was nearly thirty years after his 
discharge from military service.  SMRs contain no evidence 
of any psychiatric disorder or treatment therefore, and no 
record of any mental health complaints made by the veteran 
while in service.  In fact, during the March 2002 Board 
hearing the veteran testified that the March 1999 C&P 
examination was his first involvement with mental health 
professionals. 

A second C&P examination done in March 2005 found the 
veteran to be suffering from a depressive disorder, not 
otherwise specified; which the examiner advises "is 
primarily the result of a substance-induced mood disorder."  
In an addendum to the March 2005 report the diagnosis was 
revised as anxiety disorder, not otherwise specified, and 
dysthymic disorder.  Regardless, the record contains no 
competent medical evidence that links the veteran's current 
mental disorder(s) to his military service.  38 C.F.R. 
§ 3.159.  Service connection is therefore not established.  
38 C.F.R. §§ 3.159, 3.303.  Although the evidence does show 
that the veteran went AWOL while in Vietnam, the veteran 
does not attribute his unauthorized leave-taking to any 
physical or mental problem.  

The psychiatric examinations done in March 1999 and March 
2005 also indicated that the veteran has a long history of 
alcohol dependence, and yielded diagnoses of alcohol abuse 
and alcohol dependence, respectively.  However, the 
veteran's claim was filed after October 31, 1990.  
Accordingly, service connection for alcohol disease must be 
denied as a matter of law.  38 C.F.R. § 3.301(a); Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

The veteran also alleges disability due to post-traumatic 
service disorder; however, he has never been diagnosed as 
suffering from post-traumatic service disorder or treated 
therefore.  Accordingly, entitlement to service connection 
for an acquired disorder, including post-traumatic service 
disorder, must be denied.  38 C.F.R. §3.303.  

The Board has considered the doctrine of reasonable doubt, 
but finds, for the reasons just expounded, that the evidence 
is not in relative equipoise.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter from the 
RO dated in March 2001 essentially satisfied the duty to 
notify provisions.  SMRs and medication (prescription) 
records have been obtained and made a part of the file.  The 
veteran has also been accorded multiple examinations for 
disability evaluation purposes, and testified at a Board 
hearing.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, 
the Board finds that VA has met the duties to notify and 
assist as to the issues decided herein.  To the extent that 
VA has failed to fulfill any duty to notify or assist the 
veteran, the Board finds that error to be harmless.  

As noted above, any claim of service connection for alcohol 
disease is denied as a matter of law.  When a claim cannot 
be substantiated under the law or based on the application 
of the law to undisputed facts, neither notice nor 
assistance is required.  See VAOPGCPREC 5-2004 (July 23, 
2004).  Similarly, the United States Court of Appeals for 
Veterans Claims (Court) has held that the duties to assist 
and notify are not applicable to matters in which the law, 
and not the evidence, is dispositive.  Mason v. Principi, 16 
Vet. App. 129, 132 (2002); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005) (VA can demonstrate that a 
notice defect is not prejudicial if it can be demonstrated . 
. . that a benefit could not possibly have been awarded as a 
matter of law.).


ORDER

Service connection for residuals of a fracture of the right 
fifth metacarpal is denied.

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


